Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-15 and 17-23 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record, namely, Levy el al. (US 2005/0130666) teaches a method (300) performed by a service that is operable on devices engaged in a network communication, comprising: a. configuring a network accessible service (110,112) to interoperate with respective local client (processor 138.1443 on each of two or more devices, including a first and second device (128,130), each respective local client gathering local data associated with the respective device; b. during initiation of a voice call between the first and second devices: L identifying metadata that has relevance to the voice call, the metadata being derived from the selected gathered data (para. 27, an operational parameter can be any information that provides a measurement or an indication of any settings, configurati0ns or conditions of a mobile communications unit);
and:
L filtering the identified metadata to eliminate metadata that does not meet a predetermined freshness criteria (para. 47 "43. operational parameters are transmitted only if conditions have changed, which reads on freshness}, wherein the predetermined freshness criteria varies for different types of metadata; ill transmitting the metadata meeting the predetermined freshness criteria, to the second device using the service for display on the second device, wherein data transmissions are reduced for less-frequently-varying data; (para. 27, 29, 30, 31, 41-43,48).

However, the closest prior art of record, namely, Levy et al. does not disclose “transmitting the metadata meeting the predetermined freshness criteria to the second device over the network for display on the second device, wherein metadata transmissions are reduced for less-frequently-varying data; and responsively to no Metadata meeting the predetermined freshness criteria, transmitting, to the second device over the network for display on the second device, default data having relevance to the call, the default data being of one or more data types from among a plurality of data types, wherein each of the plurality of data types are respectively associated with different sources of local data.” in combination with the other claimed imitations and/or features), as claimed in independent claim 1.
Dependent claims 2-5, 7, 9, 10 and 21 (renumbered as claims 2-9) are allowable as they depend from an allowable base independent claim 1.
Independent claims 11 (renumbered as claim 10) and 17 (renumbered as claim 16) are citing the same or similar subject matter and are also allowed.
Dependent claims 12-15 and 22 (renumbered as claims 11-15) are allowable as they depend from an allowable base independent claim 11.
Dependent claims 18-20 and 23 (renumbered as claims 17-20) are allowable as they depend from an allowable base independent claim 17.





/THOMAS J LETT/            Primary Examiner, Art Unit 2677